Claimant was employed by a credit union as a customer service representative. She resigned from her employment approximately one month after she was hired because of the unfriendly behavior of her coworkers, who were reluctant to take the time to train her, and the lack of a lunch break. The Unemployment Insurance Appeal Board ruled that claimant’s reasons for resigning were personal and noncompelling, thereby disqualifying her from receiving unemployment insurance benefits. Substantial evidence supports the Board’s decision.
A claimant’s dissatisfaction with the prevailing conditions at a workplace, including an unfriendly atmosphere created by coworkers, has been found not to constitute good cause for *855leaving employment (see Matter of Stearns [Commissioner of Labor], 256 AD2d 781, 782; Matter of Murray [Sweeney], 244 AD2d 649, 650). Claimant’s additional contention that she was denied a lunch break was controverted by her supervisor who testified that all employees at the credit union were free to take a half-hour lunch break at any time during the day. The discrepancy between this testimony and that given by claimant presented an issue of credibility for resolution by the Board (see Matter of Reifer [Commissioner of Labor], 253 AD2d 949; Matter of Shubert [Commissioner of Labor], 253 AD2d 926, 927). Claimant’s remaining contentions, including her assertion that she was denied a fair hearing by certain procedural rulings made at the administrative hearing, have been examined and found to be without merit (see Matter of Neville [Commissioner of Labor], 264 AD2d 918).
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.